Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janet Ann Sydnor and Charles Vernon Clarkson appeal from the district court’s order reversing the bankruptcy court’s dismissal of their bankruptcy cases. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lakefront Investors, LLC v. Sydnor, 484 B.R. 72 (D.Md.2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.